Wright, J.,
dissenting. I have no quarrel with the destination reached by the majority. My objection is getting there via the “plain error” doctrine. The majority asserts that it is “acutely aware” of the need to use this doctrine only “ ‘under exceptional circumstances and only to prevent a manifest miscarriage of justice.’ ” I confess I cannot locate either the circumstances or the miscarriage that warrants upsetting the verdict of the jury-
The circumstances alleged are that, at the conclusion of a “long, involved trial,” discovering the inconsistencies in the verdict forms was nigh unto impossible absent “protracted examination.” Given the significance of those forms, I would have thought that plaintiff’s counsel would have been at least mildly curious about examining them. The majority’s contention notwithstanding, I would maintain that even a cursory glance at the verdict forms shows that the same jurors did not vote the same way on each issue. I will admit that it takes some additional time to sort out just who voted for what. But, after eight days of trial, what is a few more minutes, or even an hour? The record indicates that when the jury returned with its verdict, the trial judge retired to his chambers for a conference with counsel for both sides. Obviously, there was ample opportunity during this sojourn for plaintiff’s counsel to examine the jury interrogatories. But, when the parties returned to open court, and with the interrogatories read into the record, there was no protest from the plaintiff. Failure to object constitutes a waiver. The fact that it would have taken some alertness to catch the problem does not, in my mind, rise to the level of an “exceptional circumstance” warranting a finding of plain error.
As to the issue of a “miscarriage of justice,” I can only point to the fact that seven of the jurors found the plaintiff negligent. I do not wish to sound harsh given the nature and extent of the plaintiff’s injuries, but someone who runs into a railroad car at a crossing where the view is unobstructed and the warnings ample and loses a jury verdict does not strike me as the victim of a miscarriage of justice.
The arguments in favor of the certainty and finality of verdicts far outweigh other considerations in a case such as this one. I can appreciate the court’s desire to deal with the merits of the “same juror” rule versus the “any majority” rule. However, as with so many other cases appealed to this court, I would defer resolution of that issue until a more suitable set of facts arrives.
Therefore, I respectfully dissent from the finding that the jury’s verdict constitutes “plain error.”
Moyer, C.J., concurs in the foregoing dissenting opinion.